                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:18-cv-1012

DILLON S. TULIP,                       )
                                       )
                          Plaintiff,   )
                                       )
                  v.                   )
                                       )       NOTICE OF REMOVAL TO
                                       )          FEDERAL COURT
ANTHONY LATI JENKINS,                  )
ZUMSTEIN, INC., and                    )
CHEESEMAN LLC,                         )
                                       )
                         Defendants.   )

      Defendants Anthony Lati Jenkins, Zumstein, Inc., and Cheeseman LLC

(“Defendants”), by and through undersigned counsel, respectfully remove the

above-entitled action from the Superior Court of Durham County, North Carolina,

to the United States District Court for the Middle District of North Carolina,

pursuant to 28 U.S.C. §§ 1332 and 1441. In support of this Notice of Removal,

Defendants state as follows:

      1.       This action is being removed to federal court based on diversity of

citizenship between the parties and an amount in controversy greater than

$75,000.00.

      2.       On November 16, 2018, Plaintiff filed a Complaint in the Superior

Court of Durham County, North Carolina, styled “Dillon S. Tulip v. Anthony Lati

Jenkins, Zumstein, Inc., and Cheeseman LLC.” That case was assigned civil

action number 18 CVS 004177 (“Superior Court action”). Counsel for Defendants




   Case 1:18-cv-01012-LCB-JLW Document 1 Filed 12/11/18 Page 1 of 4
accepted service of the summons and Complaint on behalf of all Defendants on

November 21, 2018. This notice is being filed within thirty (30) days of the date of

service of the summons and Complaint on Defendants.

        3.        Plaintiff’s claims for relief against Defendants in the Superior Court

action are for negligence and negligence per se.

         4.       The United States District Court for the Middle District of North

Carolina has original jurisdiction over the Superior Court action pursuant to 28

U.S.C. §1332(a) and it may be removed by Defendants pursuant to 28 U.S.C.

§1441(a) and (b) for the following reasons:

                   (a)   Per the Plaintiff’s Complaint, he is a resident of the State of
                         Virginia.

                   (b)   At the commencement of this action and at all relevant times,
                         Defendant Anthony Lati Jenkins was a citizen and resident of
                         South Carolina.

                   (c)   Defendant Zumstein, Inc. was a Delaware corporation, with a
                         principal place of business in Ohio.

                   (d)   Defendant Cheeseman LLC is a limited liability company
                         duly organized under the laws of the State of Ohio with its
                         principal place of business in Ohio.

                   (e)   The matter in controversy between Plaintiff and Defendants
                         was, at the commencement of this action, one in which
                         complete diversity of citizenship exists.




                                             2
4816-9852-4801, v. 1


    Case 1:18-cv-01012-LCB-JLW Document 1 Filed 12/11/18 Page 2 of 4
                  (f)   The amount in controversy between the Plaintiff and
                        Defendants in this action, exclusive of interest and costs,
                        exceeds $75,000.00, on information and belief and based on
                        the allegations in Plaintiff’s Complaint and Plaintiff’s demand
                        for settlement.

                  (g)   Therefore, Defendants file this notice of removal of this
                        action from Durham County Superior Court to the United
                        States District Court for the Middle District of North
                        Carolina.

         5.       Attached to this notice as Exhibit 1 are copies of the Summons and

Complaint filed in the Superior Court action.

         6.       A copy of this Notice of Removal is being served on the Clerk of

Court of Durham County, North Carolina contemporaneously with the filing of

this Notice of Removal, as shown by the notice attached as Exhibit 2.

         WHEREFORE, Defendants respectfully request that this action be removed

from the Superior Court of Durham County, North Carolina, to the United States

District Court for the Middle District of North Carolina.

         This the 11th day of December 2018.


                                      /s/ F. Marshall Wall
                                      F. MARSHALL WALL
                                      N.C. Bar No.: 26804
                                      LAURA E. DEAN
                                      N.C. Bar No.: 43775
                                      Attorneys for Defendants
                                      Cranfill Sumner & Hartzog LLP
                                      Post Office Box 27808
                                      Raleigh, North Carolina 27611-7808
                                      Telephone: (919) 828-5100
                                      Fax: (919) 828-2277
                                      E-mail: mwall@cshlaw.com
                                               ldean@cshlaw.com

                                            3
4816-9852-4801, v. 1


    Case 1:18-cv-01012-LCB-JLW Document 1 Filed 12/11/18 Page 3 of 4
                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                          Civil Action No. 1:18-cv-1012

DILLON S. TULIP,                              )
                                              )
                             Plaintiff,       )
                                              )
                       v.                     )
                                              )
                                                        CERTIFICATE OF SERVICE
                                              )
ANTHONY LATI JENKINS,                         )
ZUMSTEIN, INC., and                           )
CHEESEMAN LLC,                                )
                                              )
                            Defendants.       )

      I hereby certify that on the 11th day of December 2018, I electronically filed
the Notice of Removal to Federal Court with the Clerk of Court using the
CM/ECF system and mailed the document via the United States Postal Service,
postage pre-paid and addressed to:

         David F. Kirby
         William B. Bystrynski
         Winston S. Kirby
         Edwards Kirby, L.L.P.
         PO Box 17005
         Raleigh, NC 27622


                                          /s/ F. Marshall Wall
                                          F. MARSHALL WALL
                                          N.C. Bar No.: 26804
                                          LAURA E. DEAN
                                          N.C. Bar No.: 43775
                                          Attorneys for Defendants
                                          Cranfill Sumner & Hartzog LLP
                                          Post Office Box 27808
                                          Raleigh, North Carolina 27611-7808
                                          Telephone: (919) 828-5100
                                          Fax: (919) 828-2277
                                          E-mail: mwall@cshlaw.com
                                                      ldean@cshlaw.com

                                                  4
4816-9852-4801, v. 1


    Case 1:18-cv-01012-LCB-JLW Document 1 Filed 12/11/18 Page 4 of 4
